PER CURIAM:
Melissa Prine appeals her thirty-seven month prison sentence resulting from her conviction for delivery of cocaine base in violation of 21 U.S.C. § 841(a)(1) (2000).* Finding no error, we affirm.
Prine claims that the district court erred by not crediting her sentence for seven months of home confinement prior to her sentence. Contrary to Prine’s claim, time spent on home confinement with electronic monitoring does not constitute time served in “official detention” under 18 U.S.C. § 3585(b) (2000). Randall v. Whelan, 938 F.2d 522, 524 (4th Cir.1991); United States v. Insley, 927 F.2d 185, 186 (4th Cir.1991). Therefore, the district court properly declined to credit Prine’s sentence.
Accordingly, we affirm Prine’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *963the court and argument would not aid the decisional process.

AFFIRMED


 Prine does not appeal her conviction.